Exhibit 10.1

 

APPLE INC.

MASTER DEVELOPMENT AND SUPPLY AGREEMENT

 

This Master Development and Supply Agreement #C56-13-02947 (the “Agreement”) is
entered into by and among Apple Inc., a California corporation having its
principal place of business at 1 Infinite Loop, Cupertino, California 95014,
United States (“Apple”) and GTAT Corporation, having its principal place of
business at 243 Daniel Webster Highway, Merrimack, NH 03054  (“GTAT”), effective
as of October 31, 2013 (the “Effective Date”).

 

1.              Scope.  This Agreement relates to goods that GTAT will develop,
manufacture, sell and deliver to Authorized Purchasers (as defined below) for
use in connection with Apple’s products (collectively, the “Goods”).  The
parties may enter into statements of work (each, a “Statement of Work” or “SOW”)
in the future to address additional details related to specific Goods.

 

2.              Forecast.  Apple will periodically provide written forecasts
indicating Apple’s projected demand for each Good (each such forecast, a
“Forecast”).  GTAT will accept each such Forecast upon receipt provided it is
consistent with the applicable Flexibility Schedule, if any, in an SOW.  GTAT
will timely commence the manufacture of Goods in order to deliver the Goods by
the dates indicated in each Forecast.  “Flexibility Schedule” means a schedule
that sets forth the maximum percentage increase in units forecasted or ordered,
based on when notice of such increase is given.

 

3.              Pricing.  Apple and GTAT will mutually agree on pricing for
Goods [***].

 

4.              Purchase Orders.

 

4.1.         GTAT will accept and timely fulfill all Purchase Orders that Apple
or any entity Apple authorizes to procure Goods under this Agreement (Apple and
each of the foregoing entities, an “Authorized Purchaser”) issues by the
delivery date requested in such Purchase Order so long as the number of Goods
indicated does not exceed the quantity specified in the applicable Forecast with
respect to the relevant delivery period.  “Purchase Order” means an Authorized
Purchaser’s written or electronically transmitted instruction to GTAT to deliver
particular Goods pursuant to applicable delivery or performance dates and
locations.

 

4.2.         Authorized Purchasers may, [***] reschedule the shipment date of
undelivered Goods and/or redirect shipments of Goods to alternate locations.

 

4.3.         Unless mutually agreed in writing otherwise, all Purchase Orders
will be governed by the terms and conditions of this Agreement and any
applicable SOW.  As between Apple, its Related Entities and GTAT, any different
or additional terms in any proposal, acknowledgement form or any other document
will be of no force or effect and will not become part of the agreement between
the parties.  GTAT will not enter into any agreement with any Authorized
Purchaser in connection with the Goods on terms less favorable to such
Authorized Purchaser than those in this Agreement.  Further, if GTAT or an
Authorized Purchaser seeks, but fails within 90 days, to enter into such an
agreement, then GTAT will promptly notify Apple of the circumstances.

 

4.4.         GTAT may not invoice for Goods until after delivery.  Payment terms
are 45 days from the date an Authorized Purchaser receives an undisputed
invoice.  All amounts payable will be stated and paid in United States Dollars.

 

4.5.         Authorized Purchasers are not obligated to purchase any Goods
except pursuant to a Purchase Order it issues.  Except for amounts due pursuant
to a Purchase Order or SOW, Authorized Purchasers will not be responsible for
any costs in connection with the supply or purchase of any Goods.

 

5.              Delivery.  TIME IS OF THE ESSENCE as to the supply and delivery
of Goods under this Agreement.  If GTAT cannot meet the requirements of a
Forecast or a Purchase Order, GTAT must promptly notify the Authorized Purchaser
and propose a revised delivery date, and the Authorized Purchaser may, at its
option,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

1

--------------------------------------------------------------------------------


 

exercise any or all of the following options: (i) require GTAT to deliver the
Goods using priority freight delivery (with all incremental freight charges at
GTAT’s expense); (ii) purchase substitute goods and hold GTAT accountable for
the difference between the price of the Goods and the price paid for substitute
goods, as well as all amounts paid for shipping, insurance, handling, and any
taxes or duties; and (iii) seek and collect all other remedies provided at law,
in equity and under this Agreement for failure to timely deliver Goods.

 

6.              Supply Constraint. If GTAT’s ability to manufacture and deliver
any Goods in accordance with the then current Forecast is constrained for any
reason, GTAT will promptly notify Apple of the supply constraint and GTAT’s plan
to resolve it, and will provide Apple daily updates regarding the steps taken to
resolve the supply constraint.  If the supply constraint is due to
constrained resources (e.g., personnel, material, equipment, or third party
components), GTAT will allocate the constrained resources to supply Goods to
Authorized Purchasers before using such resources to supply goods to any other
customer.

 

7.              Acceptance. Goods delivered will be subject to Authorized
Purchaser’s inspection, test and rejection. Acceptance testing and inspection of
Goods will be performed at the Authorized Purchaser’s factory (or other
applicable delivery destination specified in the Purchase Order) by GTAT’s and
Authorized Purchaser’s personnel.  Any Goods delivered (individual units or
entire lots) that do not comply with the requirements of the applicable
Specifications, Purchase Order or this Agreement may be rejected; provided,
however, that any Goods expressly accepted upon completion of acceptance testing
and inspection, but later discovered to be Defective Goods, will instead be
handled according to Sections 8 and 9.  Payment of invoices will not be deemed
acceptance of Goods. “Specifications” means the most current version of all
specifications and requirements that Apple provides in writing (which may
include Apple notifying GTAT that such specifications and/or requirements are
available for electronic download along with providing necessary access and
download instructions), including any documents referenced in any bill of
materials, SOW, and any relevant specifications, drawings, samples or other
descriptions that GTAT provides and Apple approves in writing.

 

8.              Warranties.  GTAT represents and warrants that: (i) it has the
right to enter into this Agreement and its performance of this Agreement will be
free and clear of liens and encumbrances; (ii) entering into this Agreement will
not cause GTAT to breach any other agreements to which it is a party; (iii) the
Goods will be new and comprised of new materials when delivered; (iv) the Goods,
or any portion thereof, do not infringe any patent, copyright, trademark, trade
secret, or other proprietary right of a third party; and (v) for a period of 3
years (unless agreed otherwise in an SOW) the Goods will conform to all
applicable Specifications, be free from any defects and be merchantable (as
defined in CA Civil Code Section 1791.1).  For all Goods that an Authorized
Purchaser other than Apple purchases, GTAT agrees that Apple may enforce against
GTAT any and all applicable warranties in the same manner as if Apple was the
actual purchaser of the Goods.  Further, Apple’s rights and remedies under this
Agreement with respect to the Goods (including all warranties) remain in full
force and effect even if Apple sells, consigns or otherwise transfers the Goods
to any of Apple’s contract manufacturers, GTATs and other subcontractors.

 

9.              Remedies for Defective Goods.

 

9.1.         “Defective Goods” means Goods or individual [***]that are cut from
a Good that (a) fail (or because of a known issue or defect Apple reasonably
expects to fail) to conform with or operate according to the warranties set
forth in Section 8, applicable Specifications, or a consumer’s reasonable
expectations; (b) fail to comply with any applicable law or regulation; or
(c) create a risk of bodily injury or property damage.  [***].

 

9.2.         If, after acceptance, Apple or an Authorized Purchaser gives notice
to GTAT that any Goods or individual [***]that are cut from a Good are Defective
Goods, [***]Apple, the Authorized Purchaser, and GTAT [***]. GTAT will provide a
sufficient number[***].

 

9.3.         The consequence of [***]in each instance will be as follows:

 

9.3.1.    In case of a [***], then Apple may in its sole discretion select one
or more of the following remedies: [***].

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

2

--------------------------------------------------------------------------------


 

9.3.2.    In case of a [***], then GTAT will have no liability to Apple or the
Authorized Purchaser on account of such Defective Goods.

 

9.3.3.    In case of a [***], then Apple may specify, and GTAT will comply with,
[***].

 

10.       Return of Goods.  At its expense, GTAT will accept the return of any
Defective Goods that an Authorized Purchaser returns, other than Goods found by
[***] to be Defective Goods due to [***], and will thereupon (i) ship
replacement Goods on the same day the Authorized Purchaser returns the Goods or
(ii) upon request, credit the Authorized Purchaser the original purchase price
of the Goods (or, in the case of individual [***].  For example, [***].  For the
avoidance of doubt, GTAT will, upon Apple’s request pursuant to Section 9.3.3,
comply with the obligations in this Section 10 with respect to Goods found by
[***] to be Defective Goods due to [***].

 

11.       Modifications.  GTAT may not modify any Equipment, Specifications,
manufacturing process or materials without first obtaining Apple’s prior
consent.  Whenever Apple modifies the Specification for a Good, and
notwithstanding any disagreement over the cost to implement such Specification
modification, GTAT will immediately implement all such modifications and
manufacture and timely deliver all such Goods pursuant to the applicable
Forecast.  The parties will make good faith efforts to promptly resolve any such
disagreement. During any period of disagreement, GTAT will charge Authorized
Purchasers, and Authorized Purchasers will pay:  (i) the applicable price for
the Good set forth in an SOW; (ii) in the absence of an SOW, the last price
Authorized Purchasers paid for the applicable Good; or (iii) if Authorized
Purchasers have not yet purchased the applicable Good, the last mutually agreed
price for the applicable Good. When the parties resolve any disagreement over
the amount to be charged for such Goods, they will reconcile any amounts an
Authorized Purchaser or GTAT owes.

 

12.       Service and Support.  GTAT will provide the service and support
services set forth on Attachment 3.

 

13.       Hubs.  As agreed in any SOW, GTAT will store Goods in Hubs before
their Forecast delivery date to support just-in-time delivery of the Goods. 
GTAT will: (i) bear all costs associated with warehousing Goods in Hubs;
(ii) maintain a sufficient inventory of Goods in the Hubs to satisfy the
requirements of the then current Forecast; (iii) ensure that the Authorized
Purchaser or its carrier(s) may withdraw Goods from the Hubs as needed;
(iv) fully insure, or require the Hub operator to fully insure, all Goods in
transit to or stored at a Hub against all risk of loss or damage until such time
as the Authorized Purchaser takes title to them; and (v) require that the Hub
operator take all steps necessary to protect all Goods in a Hub consistent with
good commercial warehousing practice.  “Hub” means an Apple-approved facility
located at or near Apple-specified manufacturing or distribution facilities, or
other Apple-specified location.

 

14.       Logistics. When an Authorized Purchaser is the “Importer of Record,”
GTAT will, at no charge, promptly forward to the Authorized Purchaser any
documents the Authorized Purchaser may reasonably require to allow the
Authorized Purchaser to clear the Goods through customs and/or obtain possession
of the Goods at the port of entry.  GTAT will use the freight carriers that
Apple selects or approves.  Apple is solely responsible for specifying any
labeling of the Goods.  GTAT may not print any of its own trade names,
trademarks, or logos on the Goods without Apple’s prior written consent.  GTAT
will package all Goods in accordance with applicable Specifications using the
best commercial practices.

 

15.      Terms of Sale.  GTAT will deliver Goods DDU (INCOTERMS 2010) delivery
location designated in the applicable SOW, or if not so designated, in the
applicable Purchase Order) with title and risk of loss transferring from GTAT to
the Authorized Purchaser at the designated delivery location.  If Goods are
delivered via Hubs, GTAT will deliver them DDP (delivery location designated in
the applicable SOW or applicable Purchase Order) with title and risk of loss
remaining with GTAT until the Authorized Purchaser or its designated carrier
withdraws the Goods from the Hub.

 

16.       Manufacturing Commitment.  Regardless of initial manufacturing yields
or any other circumstance, GTAT will always timely start the manufacture of the
Goods in order to fully and timely meet Apple’s Forecasts.  For example, if GTAT
is experiencing undesirable manufacturing yields during the initial ramp of a
Good, GTAT will nevertheless continue to manufacture the Goods to meet Apple’s
Forecast.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

3

--------------------------------------------------------------------------------


 

17.       Right to Manufacture.

 

17.1.  If GTAT materially breaches its supply obligations under this Agreement
or any SOW and fails to cure such breach within 10 Business Days of Apple’s
written notice of such breach as set forth below, then GTAT, on behalf of itself
and its Related Entities, hereby grants and conveys to Apple a fully paid-up,
royalty-free, worldwide, nonexclusive, irrevocable, perpetual license under any
Intellectual Property Rights owned, controlled or licensable by GTAT or its
Related Entities to make, have made, use, have used, purchase, have purchased,
sell, have sold, offer for sale, license, lease, import, have imported, export,
or otherwise distribute or dispose of Sapphire Technology in Consumer Electronic
Products (including components thereof), and to practice and have practiced any
method in connection with the same by or for Apple or Apple’s Related Entities;
provided, however, that Apple may exercise such license rights only: (i) for a
period of up to 10 Business Days beginning upon Apple’s written notice to GTAT
of any breach of GTAT’s supply obligations under this Agreement or any SOW, so
long as such breach remains uncured, solely to prepare for but not to engage in
commercial production of Goods; and (ii) indefinitely, and without the foregoing
limitation on engaging in commercial production, if such breach remains uncured
at the end of such 10 Business Day period.

 

17.2.  As reasonably necessary to assist Apple in exercising its rights under
this license, GTAT will promptly and fully provide any technical information,
training, and other assistance Apple requests.

 

17.3.  “Sapphire Technology” is defined in Section 10.3.4 of SOW #1.

 

18.       Development.  GTAT may be asked to develop new products and
technology, including Goods.  GTAT agrees that all such development activities
and any resulting technology or Intellectual Property Rights (as defined in
Attachment 2), will be governed by the terms set forth in Attachment 2.

 

19.       Indemnification. GTAT shall indemnify and hold harmless, and at
Apple’s request, defend or pay for the defense of Apple, Authorized Purchasers,
or Apple Personnel (or any combination of Apple, Authorized Purchasers and Apple
Personnel) against any claims or allegations that: [***]; (ii) the Goods caused
injury or damage; or (iii) arise or are alleged to have arisen as a result of
negligent and/or intentional acts or omissions of GTAT or GTAT Personnel or
breach by GTAT of any term of the Agreement.  GTAT’s indemnification obligation
includes the obligation to hold Apple, Authorized Purchasers and Apple Personnel
harmless from and against any costs, damages and fees (including attorney and
other professional fees) attributable to any such claims or allegations.  Apple
agrees that it will notify GTAT in writing of any claims or allegations that are
covered by this Section 19.  If Apple requests that GTAT defend such claim or
allegation and GTAT irrevocably confirms full indemnification for the claim in
writing and without exception, thereafter (1) Apple will permit GTAT to control
the defense of the claim or allegation using counsel of GTAT’s choice who is
approved by Apple, provided that such approval is not unreasonably withheld or
delayed; and (2) Apple will not settle any such claim or allegation without
GTAT’s permission if it requires any payment by GTAT, provided that such
permission is not unreasonably withheld or delayed.  Notwithstanding the
foregoing, Apple may control the defense and settlement of a claim, at its own
expense, if there is a reasonable risk that GTAT will not be able to cover its
full obligation for the claim or if there is a significant risk of harm to Apple
from a request for an injunction.  GTAT agrees to provide information and
assistance reasonably necessary to enable Apple to defend the claim (at GTAT’s
expense), and if GTAT defends at Apple’s request, then Apple will do the same
(at GTAT’s expense). GTAT may not enter into any settlement that imposes any
obligation on Apple without Apple’s prior written consent.  GTAT will not
publicize or permit any third party to publicize any settlement of such claim or
allegation without Apple’s written permission. If GTAT does not agree that the
claim or allegation is fully covered by this indemnity provision, then the
parties agree the indemnity claim shall be tolled while the Parties negotiate in
good faith an equitable arrangement regarding the defense of the claim or suit
and any settlement thereof consistent with GTAT’s obligations hereunder. 
“Personnel” means officers, directors, agents, consultants, contractors, and
employees.

 

20.       Duty to Correct.  If a third party claims that any Goods infringe an
Intellectual Property Right, GTAT will, in addition to its obligations under
Section 19, promptly notify Apple in writing and, at its own expense, keep Apple
informed of GTAT’s defenses and exercise the first of the following remedies
that is practicable: (i) obtain from such third party the right for Authorized
Purchasers to use, import and sell such Goods in Apple

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

4

--------------------------------------------------------------------------------


 

products; (ii) modify the Goods so they are non-infringing and in compliance
with this Agreement; (iii) replace the Goods with non-infringing versions that
comply with the requirements of any Specifications and this Agreement; or
(iv) at Authorized Purchaser’s request, accept the return of infringing Goods
and refund any amounts Authorized Purchasers paid.  In any event, GTAT must
exercise one of the foregoing remedies at a time and in a manner that will
protect Apple from harm that could result from an injunction.

 

21.       Resource Requirements; Access to Apple Supply Chain.

 

21.1.  Unless agreed otherwise in an SOW, GTAT will, at its expense, purchase,
install, test, maintain and operate all Equipment necessary to manufacture and
deliver the development deliverables and the Goods.  GTAT will also secure all
materials in accordance with applicable Specifications necessary to timely
manufacture and supply the development deliverables (pursuant to Attachment 2)
and the Goods.  Upon Apple’s request, GTAT will purchase materials directly from
Apple, and, at Apple’s request, will provide Apple with (i) weekly reports by
part number specifying demand for such materials for the immediately following
12-week period; and (ii) weekly receipt logs of any such materials.  Before
placing orders for or purchasing any materials for use in Goods that are
comprised of multiple components, GTAT will provide Apple, for Apple’s review
and approval, a complete engineering bill of materials for such Goods, listing
the GTAT part number(s), lead-time(s), and cost(s) of each material therein. 
Except for amounts due pursuant to a Letter of Authorization, the applicable SOW
or Purchase Order, Apple will not be responsible for any costs associated with
the materials.  “Equipment” means fixtures, tooling, test equipment and any
other equipment used in connection with the development, manufacturing, testing,
packaging, delivery or servicing of the development deliverables or Goods. 
“BOM” means the engineering bill of materials that Apple creates and approves
for the development deliverables or Goods.

 

21.2.  Apple may from time to time direct GTAT (or, at GTAT’s request, grant
written authorization to GTAT) to procure certain materials or supplies from
certain third-party vendors with whom Apple has established supply agreements
(each, a “Specified Vendor”). In each such instance: (i) GTAT will negotiate and
execute its own purchasing agreement with the Specified Vendor; (ii) for the
quantities that are to be used to produce Goods under this Agreement, Apple will
request the Specified Vendor to offer those materials or supplies to GTAT on
terms no less favorable than the terms on which the Specified Vendor sells, or
has agreed to sell, the same materials or supplies to Apple; (iii) for all other
quantities of such materials or supplies (that is, quantities that are not used
to produce Goods under this Agreement), Apple will request, but need not
require, that the Specified Vendor offer such materials or supplies to GTAT on
the same terms; and (iv) Apple will not require the Specified Vendor to impose
less favorable terms on GTAT for quantities of the materials or supplies that
are not used to produce Goods under this Agreement.

 

22.       Term and Termination. The term of this Agreement is defined in
Section 13.1 of SOW #1 (the “Term”). Except as agreed in an SOW, GTAT may
terminate this Agreement if Apple materially breaches this Agreement and fails
to cure the breach within 30 days after receipt of written notice from GTAT of
the breach.  The provisions of Sections 9 through and including 23, and
Attachments 1-6 will survive the termination of this Agreement.

 

23.       Miscellaneous.  The terms and conditions in Attachments 1-6, to this
Agreement are incorporated herein by this reference.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the effective
date shown above.  Each of the persons signing this Agreement affirms that he or
she is duly authorized to do so and thereby to bind the indicated entity.  This
Agreement may be executed simultaneously in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

Apple Inc.

 

GTAT CORPORATION

 

 

 

By

 

 

By

 

 

 

 

Name: Duco Pasmooij

 

Name

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

5

--------------------------------------------------------------------------------


 

Title: Vice President, Operations

 

Title

 

 

 

 

Date

 

 

Date

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

General Terms and Conditions

 

1.              Confidentiality. All disclosures of Confidential Information
arising out of or related to this Agreement will be governed by the terms of the
parties’ existing Confidentiality Agreement, dated August 24, 2012.

 

2.              Press Releases and Publicity.  Neither Apple nor GTAT will issue
press releases or other publicity regarding the Agreement or its subject matter
without the prior written approval of the other.

 

3.              Compliance with Laws.  GTAT agrees that it will fully comply
with all applicable laws and regulations in performing its obligations under the
Agreement.  GTAT agrees that it will not export, re-export, sell, resell or
transfer any customer data or any export-controlled commodity, technical data or
software (i) in violation of any law, regulation, order, policy or other
limitation imposed by the United States (including the United States Export
Administration regulations) or any other government authority with jurisdiction;
or (ii) to any country for which an export license or other governmental
approval is required at the time of export, without first obtaining all
necessary licenses or equivalent.

 

4.              Anti-Corruption.  GTAT has reviewed and understands Apple’s
policies with respect to ethical business conduct and agrees to fully comply
with all such policies.  GTAT will comply with all applicable laws and
regulations enacted to combat bribery and corruption, including the United
States Foreign Corrupt Practices Act, the UK Bribery Act, the principles of the
OECD Convention on Combating Bribery of Foreign Public Officials and any
corresponding laws of all countries where business or services will be conducted
or performed pursuant to the Agreement (collectively, the “Anti-Corruption
Laws”).  GTAT and, to the best of GTAT’s knowledge, its subsidiaries and
affiliates, have conducted their businesses in compliance with the
Anti-Corruption Laws.  GTAT will not Knowingly, directly or indirectly pay,
offer, promise, or give anything of value (including any amounts paid or
credited by Apple to GTAT) to any person or party, to influence any act or
decision by such person or party for the purpose of obtaining, retaining, or
directing business to Apple.  “Knowingly” means (i) the actual knowledge of
GTAT’s executive officers or employees, or (ii) the knowledge that GTAT’s
executive officers and employees should reasonably be expected to have or
(iii) the existence of a reasonable belief of GTAT’s executive officers or
employees.  Any amounts paid by Apple to GTAT under the Agreement will be for
services actually rendered, or Goods sold, by GTAT (as applicable). 
Additionally, to the extent permitted by law, GTAT will notify Apple if an
owner, partner, officer, director or employee of GTAT who is assigned to a
current or prospective Apple account as an account representative or account
manager (or any similar such position) has been, or will become, an official or
employee of a governmental entity or political party or a candidate for
political office.  GTAT represents and warrants that all information provided to
Apple in connection with Apple’s selection and approval of GTAT as an Apple
vendor, or at any other time during the term of the Agreement, is complete and
true.

 

5.              Right to Offset.  Apple may, from time to time, set-off or
recoup any amounts due from GTAT or any GTAT Related Entity to Apple or any
Apple Related Entity, against any amounts due from Apple or any Apple Related
Entity to GTAT or any GTAT Related Entity. If required by applicable law, Apple
will give GTAT notice that Apple has effected a set-off or recoupment, within a
reasonable time thereafter via email or any other reasonable means that Apple
selects, and GTAT agrees that any such notice will be effective when given, even
if a receiver, custodian, trustee, examiner, liquidator or similar official has
been appointed for GTAT, the applicable GTAT Related Entity, or any substantial
portion of the assets thereof.  The rights described in this paragraph are in
addition to any other rights and remedies available under this Agreement or
applicable law, including, for example, the right to deduct damages from any
amount payable to GTAT or any GTAT Related Entity.  “Related Entity,” as applied
to both Apple and GTAT, includes any subsidiary or affiliate and further
includes any corporation, partnership, limited liability company, joint venture,
association, trust, unincorporated organization or other business entity that
controls, is controlled by, or is under common control with an entity, where
“control” means that the entity possesses, directly or indirectly, the power to
direct or cause the direction of the management policies of the other entity,
whether through ownership of voting securities, an interest in registered
capital, by contract, or otherwise.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

7

--------------------------------------------------------------------------------


 

6.              Insurance and Loss Prevention.  GTAT will comply with the
requirements specified in Attachment 4 hereto.

 

7.              GTAT Code of Conduct.  GTAT will comply with the requirements
specified in Attachment 5 hereto

 

8.              Relationship of Parties. Nothing in the Agreement creates a
joint venture, partnership, franchise, employment or agency relationship or
fiduciary duty of any kind. Neither party will have the power, and will not hold
itself out as having the power, to act for or in the name of or to bind the
other party.  Except as expressly provided, the Agreement is not for the benefit
of any third parties.

 

9.              Assignment.  This Agreement is personal to GTAT, and GTAT may
not assign, delegate or otherwise transfer this Agreement, any SOW, any Purchase
Order, and/or any right or obligation thereunder without the prior written
consent of Apple.  Unless otherwise defined in a SOW, a Change of Control, as
defined below, will be considered an assignment of this Agreement.  Any
purported or attempted assignment, delegation, subcontracting or other transfer,
in whole or in part, without such consent will be null and void and will
constitute a breach of this Agreement.  Subject to the foregoing, this Agreement
will be binding upon, and inure to the benefit of, the successors, assigns,
representatives, and administrators of the parties.  “Change of Control” means
(i) any sale or exchange of the capital stock by the shareholders of GTAT, or
any GTAT Related Entity that makes, uses or sells, or offers services in
connection with, sapphire production or processing equipment or sapphire goods
or material, in one transaction or a series of related transactions where more
than 50% of the outstanding voting power of GTAT, or of GTAT’s interest in any
such GTAT Related Entity, is acquired by a person or entity or group of related
persons or entities; (ii) any reorganization, consolidation or merger of GTAT or
any GTAT Related Entity where the outstanding voting securities of GTAT or such
GTAT Related Entity immediately before the transaction represent or are
converted into less than fifty percent 50% of the outstanding voting power of
the surviving entity (or its parent corporation) immediately after the
transaction; or (iii) the consummation of any transaction or series of related
transactions that results in the sale of all or substantially all of the assets
of GTAT or any GTAT Related Entity, other than where the entity acquiring shares
or assets, or the surviving entity with respect to clause (ii) above, is GTAT or
a wholly owned subsidiary of GTAT.

 

10.       No Waiver.  No delay or failure to act in the event of a breach of the
Agreement will be deemed a waiver of that or any subsequent breach of any
provision of the Agreement.  Any remedies at law or equity not specifically
disclaimed or modified by the Agreement remain available to both parties.

 

11.       Audits/Inspections.  During the Term and for two (2) years thereafter,
Apple or its representatives may inspect GTAT facilities and audit GTAT’s
records to verify that GTAT has complied with its obligations under this
Agreement.  GTAT will provide Apple or its representatives any information and
documentation that is reasonably requested in connection with such audit or
inspection. GTAT will maintain all records related to the Goods during the Term
and for two (2) years thereafter. GTAT will reimburse Apple within 45 days after
the audit is completed for any overpayments made by Authorized Purchasers plus
the maximum interest rate allowed by law.  GTAT will bear the cost of the audit
and inspection if the audit or inspection reveals any breach of GTAT’s
obligations under the Agreement.  GTAT must track the date Goods are produced
and make such information available to Apple upon Apple’s request during the
term of this Agreement and for two (2) years after the Goods are delivered.

 

12.       Governing Law. The Agreement and the rights and obligations of the
parties will be governed by and construed and enforced in accordance with the
laws of the State of California as applied to agreements entered into and to be
performed entirely within California between California residents, without
regard to conflicts of law principles.  The parties expressly agree that the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods will not apply to the Agreement or to their relationship.

 

13.       GTAT Affiliates. GTAT’s affiliates may provide Goods or related
services under this Agreement, provided that such affiliate is preapproved by
Apple in writing and has executed a Contract of Adherence, joining such GTAT
affiliate as a party to this Agreement, in the form attached hereto as
Attachment 6.  GTAT is not relieved of any of its obligations under this
Agreement by virtue of joining an affiliate to this Agreement.  Any breach of
the Agreement by an affiliate is deemed to be a breach of this Agreement by
GTAT.  If GTAT knows or becomes

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

8

--------------------------------------------------------------------------------


 

aware that a GTAT affiliate is providing Goods or related services under this
Agreement, then GTAT must immediately (i) notify Apple in writing of the
affiliate’s identity and clearly explain its legal and corporate relationship
with GTAT; (ii) obtain Apple’s written consent to allow such affiliate to engage
in such activities; and (iii) promptly cause such affiliate to sign the Contract
of Adherence (unless Apple requests otherwise).

 

14.       Remedies.  If GTAT breaches any term of this Agreement in connection
with the provision of Goods to an Authorized Purchaser, then GTAT agrees it owes
to Apple any and all remedies under this Agreement for such breach as if Apple
had been the direct purchaser of the Goods from GTAT.  For example, if GTAT
fails to timely deliver Goods to an Authorized Purchaser other than Apple, then
GTAT will owe Apple (and Apple can seek from GTAT under this Agreement) any
available remedies for failing to timely deliver such Goods.  If Apple seeks
remedies in such event, then the affected Authorized Purchaser cannot seek
remedies for the same breach.

 

15.       Binding Arbitration.  Disputes arising under, or in connection with,
this Agreement will be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
the Rules.  The language of the arbitration will be English. The place of the
arbitration will be San Francisco, CA.  Judgment upon any award(s) rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

16.       Equitable Relief.  Notwithstanding the requirements of Section 15,
above, either party may seek equitable relief in order to protect its rights,
and to cause the other party to perform its obligations, hereunder at any time
and in any court having jurisdiction over the parties hereto and/or the subject
matter hereof.  The parties hereby waive any bond requirements for obtaining
equitable relief. Without limitation of the foregoing, the confidentiality
provisions of the Agreement will be enforceable under the provisions of the
California Uniform Trade Secrets Act, California Civil Code Section 3426, as
amended.

 

17.       Apple Requirements Documents.  GTAT will comply with all Apple
Requirements Documents (as may be updated by Apple from time to time), including
the following: #069-0135: Specification, Regulated Substances;  #069-1111: Apple
RoHS Compliance Specification; #069-1857-D: Apple Specification on the
Restriction of Chlorine and Bromine; #080-2503: Apple Supplier Code of Conduct
(as further described in Section 7 of this Attachment 1); and #n/a: Loss Control
and Loss Prevention Standards.

 

18.       Reports.  GTAT will, at GTAT’s expense, provide reports requested by
Apple, including reports regarding the development deliverables, Goods, Purchase
Orders, Hubs, and Defective Goods.

 

19.       Notices.  Any notice required or permitted hereunder will be in
writing, and will be given to the appropriate party at the address first set
forth above, or at such other address as the party may hereafter specify in
writing.  Any notices to Apple will be sent to the attention of Apple’s
Corporate Procurement Department.  Such notice will be deemed given: upon
personal delivery to the appropriate address; or three (3) business days after
the date of mailing if sent by certified or registered mail; or one (1) business
day after the date of deposit with a commercial courier service offering next
business day service with confirmation of delivery. “Business day” shall mean
any day on which banks are open for business in San Francisco, California.

 

20.       Force Majeure.  Neither party will be liable for any failure to
perform caused by circumstances beyond its reasonable control including, but not
limited to, acts of God, earthquakes, hurricanes, floods, tornados, fires, acts
of war, hostilities, invasions, terrorism, civil disorder, riots, labor actions
(other than actions by GTAT’s personnel and contractors), major upheavals,
government action, government restrictions, blockade, embargo, utility
disruptions, including power and water, or accident, provided: (a) it promptly
notifies the other party and uses reasonable efforts to correct its failure to
perform; and (b) it has taken such commercially reasonable efforts to protect
against and mitigate the impact of the force majeure event if such event was
reasonably foreseeable or was of a kind for which such precautionary measures
are customarily taken in the applicable industry.  For the avoidance of doubt,
any circumstance caused primarily by one or more furnaces or any other Equipment
provided by GTAT, will not constitute a Force Majeure event, and the provisions
of this Section 20 will not apply.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

9

--------------------------------------------------------------------------------


 

21.      Construction.  The section headings in the Agreement are for
convenience only and are not to be considered in construing or interpreting the
Agreement.  References to sections, schedules, SOWs, and Purchase Orders are
references to sections of, and SOWs, schedules and Purchase Orders to, the
Agreement, and the word “herein” and words of similar meaning refer to the
Agreement in its entirety and not to any particular section or provision.  The
word “party” means a party to the Agreement and the phrase “third party” means
any person, partnership, corporation or other entity not a party to the
Agreement.  The words “will” and “shall” are used in a mandatory, not a
permissive, sense, and the word “including” is intended to be exemplary, not
exhaustive, and will be deemed followed by “without limitation.”  Any
requirement to obtain a party’s consent is a requirement to obtain such consent
in each instance.

 

22.       Severability. If a court of competent jurisdiction finds any provision
of the Agreement unlawful or unenforceable, that provision will be enforced to
the maximum extent permissible so as to effect the intent of the parties, and
the remainder of the Agreement will continue in full force and effect.

 

23.       Related Documents; Precedence.  The terms and conditions of any SOW,
Purchase Order, and the terms and conditions of any schedules, exhibits,
attachments and other documents referenced herein or therein are incorporated
into the terms and conditions of this Agreement.  In the event of any conflict
in the documents which constitute this Agreement, the order of precedence will
be (i) the applicable SOW; (ii) this Agreement; (iii) any other schedules,
exhibits, attachments and other documents referenced and incorporated herein and
therein; and (iv) any Purchase Order.

 

24.       Complete Agreement. The parties agree that the Agreement constitutes
the complete and exclusive agreement between them superseding all
contemporaneous and prior agreements (written and oral) and all other
communications between them relating to its subject matter, excluding the
confidentiality agreement referenced herein.  Except as expressly provided
herein, the Agreement may not be amended or modified except by a written
amendment specifically referencing the Agreement, signed by authorized
signatories of both parties. The parties expressly acknowledge that they have
received and are in possession of a copy of any referenced item not physically
attached to the Agreement and any such item will be treated as if attached.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Development Terms

 

1.              Scope and Standards of Work.

 

1.1.         During the Term of the Agreement, any services GTAT conducts in
connection with the development of new products or other technology, including
Goods, will be “Development Services” for the purpose of this Attachment 2.  The
parties may describe the Development Services in a Statement of Work.  Apple has
no obligation to purchase or pay for any Development Services or related
deliverables except as set forth in an SOW.

 

1.2.         GTAT warrants that its employees, agents, consultants and
subcontractors, if any, involved in performance of the Development Services will
have the experience and expertise necessary to perform such Development Services
and will at all times be bound by appropriate agreements to vest in GTAT all of
their right, title and interest in any Project Work Product (as defined below),
and all Intellectual Property Rights therein or thereto, that are to be property
of Apple or otherwise protected pursuant to Sections 2, 3 or 4 of this
Attachment 2.

 

1.3.         GTAT agrees to notify Apple promptly if GTAT knows or has reason to
believe that the Statement of Work or any instructions from Apple would, if
followed by GTAT, violate any applicable law or infringe or misappropriate any
Intellectual Property Rights of any third party or be inconsistent with the
Applicable Standards.

 

1.4.         GTAT agrees that while performing the Development Services for
Apple, and for 3 years following the date that GTAT ceases to perform the
Development Services for Apple, it will not to the best of its knowledge, after
conducting reasonable due diligence, perform the same or similar Development
Services in the Consumer Electronic Products Field for any other person or
party, nor will GTAT assist, enable or in any way facilitate any other person or
party in its provision of the same or similar Development Services for any other
person or party. “Consumer Electronic Products” [***].

 

1.5.         The provision of deliverables and Services in their tangible form
have no intrinsic value.  As such, no value added, sales, or use taxes have been
assessed or are anticipated to be required as a result of the Services provided
under this Agreement.

 

2.              Apple Project Materials.  Apple may provide items and materials,
as specified in an SOW (the “Project Materials”).  GTAT agrees that all such
Project Materials will be and remain the sole and exclusive property of Apple. 
If Apple provides Project Materials, GTAT will only use them for the purpose
described in the Statement of Work and will not be transferred to any third
party without first obtaining written authorization from Apple in each instance.
Upon completion of the Development Services, any unused Project Materials will
be returned to Apple or destroyed at the sole discretion of Apple.

 

3.              Communication, Visits, Results, and Reports.

 

3.1.         All results, reports, findings, conclusions, work papers,
notebooks, electronic records, samples, prototypes, deliverables, and any other
information or materials in any form or format arising out of performance of the
Development Services by or for GTAT (the “Project Work Product”) except GTAT
Background Technology (defined below) will be the sole property of Apple and
will become part of the Confidential Information to be protected under the
Agreement.  “GTAT Background Technology” means GTAT’s inventions, data,
improvements, discoveries, ideas, processes, methodologies, formulas,
techniques, works of authorship, trade secrets and know-how, whether patentable
or not, conceived, reduced to practice,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

11

--------------------------------------------------------------------------------


 

authored, or otherwise created or developed by or for GTAT either (i) prior to
the date of the Agreement or (ii) subsequent to the date of the Agreement if
conceived, reduced to practice, authored, or otherwise created or developed by
GTAT separately and independently of its provision of any Development Services
and any Apple Confidential Information or Project Materials, and all
Intellectual Property Rights therein or thereto.  GTAT Background Technology is
and will be owned by GTAT and is not being transferred or assigned to Apple
under the Agreement.  For the avoidance of doubt, any Sapphire Technology that
is conceived, reduced to practice, authored, or otherwise created or developed
by or for GTAT using (i) any of Apple’s Confidential Information or (ii) any
GTAT personnel or contractors who had access to Apple’s Confidential Information
will be deemed Project Work Product.

 

3.2.         Upon receipt of any deliverable hereunder, Apple will either accept
the deliverable, or if in Apple’s sole discretion, the deliverable does not
comply with the Specifications, including the project schedule, reject the
deliverable.  If Apple requests, GTAT will assist Apple with testing all
deliverables without charge.  Upon rejection of a deliverable, GTAT will
promptly correct any failure to comply with the Specifications and re-deliver
the deliverable to Apple as soon as is practicable, or such other time period
agreed upon by Apple in writing.

 

3.3.         GTAT will not destroy or dispose of any Project Work Product
without Apple’s prior written authorization in each instance.  GTAT will, upon
Apple’s request from time to time, promptly deliver any and all Project Work
Product and any work-in-process to Apple.

 

3.4.         GTAT will provide Apple with a written monthly report summarizing
the progress of the Development Services and any new Project Work Product
developed since the last written report.  In addition, GTAT will prepare and
provide one or more draft and final report(s) at the intervals, and upon
completion of the Development Services, as more fully described in the Statement
of Work.  All reports will be formatted and delivered to Apple in accordance
with Apple’s instructions.

 

3.5.         Apple will be solely responsible, at its discretion in accordance
with applicable law, for any reporting to appropriate government agencies any
Project Work Product generated during performance of the Development Services.

 

3.6.         GTAT will permit Apple’s representatives to access all relevant
GTAT facilities with reasonable frequency to perform quality assurance audits,
observe progress of the Development Services, discuss the Development Services
with relevant GTAT personnel, and inspect records and data relevant to the
Development Services.

 

4.              Intellectual Property.

 

4.1.         Except as otherwise provided herein, no right or license to Apple’s
Intellectual Property Rights is granted or implied as a result of the Agreement
or the Development Services, except that Apple hereby grants to GTAT a limited,
non-exclusive, worldwide, royalty-free license to use Apple’s Intellectual
Property Rights (including Project Work Product) solely to the extent necessary
to perform Development Services and other obligations under the Agreement.  The
transfer or license of Project Materials or GTAT Background Technology provided
herein does not constitute a public disclosure. “Intellectual Property Rights”
means the rights in and to all (i) U.S. and foreign patents and patent
applications claiming any inventions or discoveries made, developed, conceived,
or reduced to practice, including all divisions, substitutions, continuations,
continuation-in-part applications, and reissues, re-examinations and extensions
thereof; (ii) copyrights; (iii) unpatented information, trade secrets, data, or
materials; (iv) mask work rights; and (v) any other intellectual or other
proprietary rights of any kind now known or hereafter recognized in any
jurisdiction.

 

4.2.         All right, title and interest in all Project Work Product, and all
Intellectual Property Rights therein or thereto, is solely owned by Apple, and
GTAT hereby transfers and assigns all of GTAT’s right, title and interest in all
Project Work Product and all Intellectual Property Rights therein or thereto, to
Apple. GTAT will communicate to Apple any of the same promptly and fully upon
its creation or development. GTAT

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

12

--------------------------------------------------------------------------------


 

will execute all papers and take all actions that Apple reasonably deems
necessary or advisable for the filing and prosecution of patent applications or
copyright or other registrations and, if appropriate, maintenance of patents or
other rights or properties that may issue therefrom, including without
limitation execution of any assignments or other agreements further evidencing,
perfecting, or recording Apple’s ownership of Project Work Product and all
Intellectual Property Rights therein or thereto.  Inventorship will be
determined under principles of U.S. patent law and practice.

 

4.3.         Except as set forth in an SOW, or as otherwise documented in
writing and provided to Apple prior to performing any Development Services, GTAT
represents and warrants that all Intellectual Property Rights not owned by GTAT
and that are necessary for Apple’s use or exploitation of the Project Work
Product are the subject of valid license or other agreements that grant to GTAT
all necessary rights to sublicense or otherwise permit Apple’s use or
exploitation of the Project Work Product, including in Apple products and
services.  If any Intellectual Property Rights that are owned, controlled or
licensable by GTAT or its Related Entities apply to any of Apple’s use or
exploitation of the Goods and/or the Project Work Product, GTAT hereby grants to
Apple a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
under such Intellectual Property Rights to make, have made, use, have used,
sell, have sold, offer for sale, import, have imported or otherwise dispose of
Apple products and services, and to practice any methods in connection
therewith.

 

4.4.         GTAT will not engage in, nor will it authorize others to engage in,
reverse engineering, disassembly or decompilation of any Apple technology
provided by Apple to GTAT under this Agreement (including Project Materials)
except as required to perform its obligations under the Agreement.  Neither
Apple nor GTAT will use the other party’s Confidential Information provided or
developed under this Agreement for the purpose of: (i) identifying or providing
evidence to support any potential patent infringement claim against the other
Party or its Related Entities, or any of the other Party’s direct or indirect
suppliers or direct or indirect customers, (ii) filing patent applications
except as otherwise provided under this Agreement; (iii) modifying its pending
patent applications or the claims of patents in any post-grant proceedings; or
(iv) mapping or reviewing software, hardware, and/or confidential information
against patents, patent applications, claim charts or other like material.

 

4.5.         GTAT will not use any Apple trademarks for any purpose except to
comply with its obligations under this Agreement.  The goodwill derived from
GTAT’s use of any Apple trademarks inures exclusively to the benefit of and
belongs to Apple.  GTAT acknowledges Apple’s ownership of the Apple trademarks
and agrees not do anything inconsistent with Apple’s ownership of the Apple
trademarks, such as filing any trademark application for an identical or similar
mark anywhere in the world.  Apple will not use any GTAT’s trademarks for any
purpose except to comply with its obligations under this Agreement.  The
goodwill derived from Apple’s use of any GTAT trademarks inures exclusively to
the benefit of and belongs to GTAT.  Apple acknowledges GTAT’s ownership of the
GTAT trademarks and agrees not do anything inconsistent with GTAT’s ownership of
the GTAT trademarks, such as filing any trademark application for an identical
or similar mark anywhere in the world.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

Service and Support

 

1.              GTAT will accept and fulfill Purchase Orders for replacement
Goods (“Service Units”) for seven years after the date Apple designates as
end-of-life for the Apple product featuring (or manufactured using) such Good
(“End-of-Life Designation Date”).  To ensure that it is able to do so, GTAT
agrees to (i) maintain an adequate stock of Service Units and/or (ii) maintain
the equipment and materials (or the ongoing ability to timely acquire as needed)
needed to produce and timely deliver Service Units throughout this seven-year
period.  Under no circumstances will the price of a Service Unit (including the
cost of single or multi-pack packaging and handling fees) exceed the price of
the corresponding Good as of the day immediately preceding the End-of-Life
Designation Date.  In no event will there be minimum order quantities for
Service Units.

 

2.              Furthermore, GTAT will, at GTAT’s expense, provide an inventory
of Service Units to Apple in accordance with the Service Unit inventory
requirements set forth in document(s), if any, referenced in the applicable
Apple Requirements Document(s) or applicable SOW.  In absence of such
requirements and upon Apple’s request, GTAT will deliver an Initial Service Unit
Inventory to entities designated by Apple, at no cost, at least one week before
Apple first ships the applicable Apple product which incorporates the relevant
Good.

 

“Initial Service Unit Inventory” means the number of Service Units calculated
using the following formula:

Initial Service Unit Inventory = A x B, where:

 

A = the projected rate of return (as determined by Apple) of the Goods.

 

B = the cumulative number of Goods in the then current Forecast for the first
three months of production

 

3.              Authorized Purchasers will return all Goods Ex Works (place to
be named by the Authorized Purchaser) and title will transfer to GTAT when
placed in the carrier’s possession at the named place; provided, however, that
whenever Apple Sales International or Apple Operations Europe returns Goods from
the Asia-Pacific region, Goods will be returned DAF (named place, freight
unpaid) and title will transfer to GTAT at the named place at the frontier, but
before the customs border of the destination country.  GTAT will deliver all
Service Units DDP (place to be named by the Authorized Purchaser) and title will
transfer upon actual receipt of the Service Units at the named place of
destination; provided, however, that whenever Service Units are delivered to
Apple Sales International or Apple Operations Europe in the Asia-Pacific region,
Goods will be delivered DAF (named place, freight paid to final destination) and
title will transfer at the named place at the frontier, but before the customs
border of the country of destination.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT 4

 

Insurance and Loss Prevention

 

1.              GTAT will, at no cost to Apple or any other Authorized
Purchaser, maintain the following minimum insurance in full force and effect
throughout the term of the Agreement: (i) public liability or commercial general
liability insurance, including coverage for products liability and
products/completed operations hazard, claims by one insured against another
insured, and GTAT’s defense and indemnity obligations under the Agreement, with
coverage of not less than $5,000,000 USD combined single limit per occurrence
and $5,000,000 USD annual aggregate; (ii) automobile liability insurance in
compliance with all statutory requirements and providing coverage for third
party bodily injury and property damage, with limits of not less than $500,000
USD each accident, for all owned, non-owned and hired motor vehicles used in the
performance of GTAT’s obligations under the Agreement; (iii) workers’
compensation insurance in compliance with all statutory regulations in any
country, state, territory or province where any of the development deliverables
or Goods are provided, manufactured or delivered; and (iv) property insurance on
an all-risk of physical loss basis, subject to standard exclusions, with
sufficient limits to cover GTAT’s liability for risk of loss or damage to Apple
property while in GTAT’s care, custody or control.

 

2.              The insurance coverage that GTAT is obligated to carry pursuant
to this Attachment 4 will include either (i) an indemnity to principals clause
and either a blanket interest provision, or separately note the interests of
Apple, its subsidiaries and affiliates, and any other party which Apple may
reasonably designate as principals for liabilities and damages for which GTAT is
obligated to provide indemnity to such parties pursuant to the Agreement, or
(ii) Apple, its subsidiaries and affiliates, and any other party which Apple may
reasonably designate as additional insureds for liabilities arising out of the
acts or omissions of the GTAT, its employees, and agents in the performance of
the Agreement.  The property insurance that GTAT is obligated to carry will
include Apple, its subsidiaries and affiliates as loss payees, as their
interests may appear.  The insurance that GTAT maintains will be primary to and
without a right of contribution from any insurance maintained by or otherwise
afforded to Apple, its subsidiaries and affiliates.

 

3.              GTAT will deliver to Apple’s Procurement Department (1 Infinite
Loop, M/S 81-2BIZ, Cupertino, California 95014) one or more certificates of
insurance showing evidence of the maintenance of the coverage required above. 
In the event of cancellation of any required coverage, GTAT will promptly
replace such coverage so that no lapse in insurance occurs.  GTAT agrees to
comply with the insurance and loss prevention requirements set forth in the
document(s), if any, referenced in the Apple Requirements Document.  Apple
reserves the right to perform risk evaluations of GTAT’s facilities and GTAT
agrees to work with Apple to upgrade any facility that does not comply with such
requirements.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT 5

 

Supplier Code of Conduct

 

1.              GTAT will comply with the Apple Supplier Code of Conduct (“Code
of Conduct”) available on Apple’s public website, and will implement its
requirements as amended by Apple from time-to-time.

 

2.              Notwithstanding anything to the contrary in any prior agreement
between Apple and GTAT, GTAT will:  (i) allow Apple and a third party auditor
designated by Apple (collectively, the “Auditors”) to audit and assess GTAT’s
practices, policies, records, and facilities without notice and to interview
GTAT’s personnel without monitoring solely to verify GTAT’s compliance with the
Code of Conduct (collectively, an “Assessment”); (ii) provide the Auditors with
access to GTAT’s facilities, relevant records, and knowledgeable personnel
without disruption as part of any Assessment; (iii) allow the Auditors to audit
and assess working hours and conditions, remuneration, personnel practices,
dormitory and dining facilities, and health, safety, and environmental
practices, as applicable, as part of the Assessment; (iv) not request or
encourage, directly or indirectly, any GTAT personnel to furnish false or
incomplete information in connection with any Assessment; (v) not take
retaliatory action against any GTAT personnel interviewed during an Assessment;
and (vi) promptly implement corrective action to remedy any material
non-conformance with the Code of Conduct identified by an Assessment.

 

3.              Prior to engaging any subcontractor to perform any material
portion of its obligations under the Agreement, GTAT will provide Apple with the
name and address of such subcontractor, and upon Apple’s written request, GTAT
will (a) require such subcontractor’s compliance with the Code of Conduct;
(b) require such subcontractor to provide the Auditors with access to its
facilities, records, and personnel sufficient to enable the Auditors to assess
such subcontractor’s compliance with the Code of Conduct; and (c) require such
subcontractor to promptly implement corrective action to remedy any material
non-conformance with the Code of Conduct.

 

4.             Notwithstanding any provision in the Agreement or any other
agreement between Apple and GTAT, GTAT agrees to hold the results of any
Assessment in the strictest confidence and all such information is deemed to be
Apple Confidential Information and GTAT relinquishes any and all rights in and
to such results and findings.  GTAT will obtain all permits, consents, and
authorizations necessary to enable the Auditors to audit and assess the
policies, practices, records, and facilities of each subcontractor or GTAT
Related Entity performing under the terms of the Agreement.

 

5.              For purposes of Attachment 5, the term “GTAT” will include any
GTAT Related Entity performing any material portion of GTAT’s obligations under
the Agreement, and GTAT’s obligations hereunder will apply to any such GTAT
Related Entity.

 

6.              GTAT’s failure to perform its obligations described in this
section or to remedy any material non-conformance with the Code of Conduct after
a reasonable amount of time will constitute a breach of the Agreement.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT 6

 

Contract of Adherence

 

This Contract of Adherence (“CoA”) is between the following parties and is
effective as of [DATE]:

 

Apple Inc., a California corporation located at 1 Infinite Loop, Cupertino,
California 95014, United States (“Apple”);

 

[GTAT Name and Address] (collectively, “Company”); and

 

[GTAT AFFILIATE TO BE ADDED], a [*], located at [*] (the “Covered Party”).

 

Purpose.  Reference is made to that certain Apple Inc. Supply Agreement by and
between Apple and Company, effective as of [date] (together with its
attachments, and any documents referenced therein, and all SOWs issued
thereunder, the “Agreement”). All capitalized terms not defined herein are
defined as set forth in the Agreement.  Pursuant to Section [    ] of the
Agreement, additional GTAT Affiliates may become a party to the Agreement by the
execution of this CoA.  Company and Apple would like to add Covered Party as a
GTAT Affiliate.

 

GTAT Affiliate Obligations.  Covered Party acknowledges that it has read and
understands the Agreement.  Covered Party hereby agrees to be a GTAT Affiliate
under the Agreement and to fully comply with all terms and conditions applicable
to GTAT Affiliates.

 

Agreement Amendments.  Covered Party acknowledges and agrees that Apple and
Company may amend the Agreement in accordance with its terms, without the
consent of Covered Party, and that any such amendment shall apply to Covered
Party unless otherwise stated in such amendment.

 

Representations.  Covered Party represents that: (a) it has the full right and
authority to enter into and carry out its obligations under this CoA and the
Agreement; (b) it has obtained all private and governmental consents required to
perform its obligations under this CoA; and (c) the execution and performance of
this CoA does not and will not conflict with or violate any other obligation
Covered Party may have, contractual or otherwise.

 

Entire Agreement.  This CoA and the Agreement constitute the entire
understanding and agreement of Covered Party, Apple and Company, whether written
or oral, with respect to the subject matter of this CoA, and supersede any prior
or contemporaneous agreements or understandings between Covered Party, Apple and
Company with respect to its subject matter.

 

Joint and Several Liability.  Company shall not be relieved of any of its
obligations under the Agreement by virtue of this CoA and Company guarantees the
performance of the terms and conditions of the Agreement by GTAT Affiliates. 
Any breach of this CoA is deemed to be a breach of this Agreement by Company.

 

Company and Covered Party agree that they will be jointly and severally liable
for any claims by Apple or damages incurred by Apple under the Agreement or this
CoA.  Company and Covered Party’s joint and several liability under this CoA
includes obligations arising under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing
obligations under the Agreement, any SOW, changing payment terms, or other terms
and conditions thereof, or creating new or additional obligations after prior
obligations under the Agreement have been satisfied in whole or in part under
the Agreement, to the maximum extent permitted by law, Company and Covered Party
hereby irrevocably waive any right to revoke their joint and several liability
under this Agreement as to future obligations.

 

Company assumes full responsibility for keeping informed of Covered Party’s
financial condition and all other circumstances bearing upon the risk of
nonpayment or nonperformance of the Agreement and any SOW and Apple will have no
duty to report any such information known to Apple. A separate action may be
brought against any of Company, Covered Party or any other guarantor.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

17

--------------------------------------------------------------------------------


 

Company and Covered Party acknowledge and agree with Apple that they are jointly
and severally liable for their obligations under the Agreement and this CoA.
Neither Company’s nor Covered Party ‘s obligations to Apple will be affected by
(a) the amendment, modification, renewal, increase in the amount, waiver,
surrender, compromise, settlement, release or termination of, or the acceptance
of partial payment on, any or all of the obligations, covenants or agreements of
the other under the Agreement or this Amendment; (b) the failure by Apple to
give notice to either of the occurrence of a default by the other under
the Agreement; (c) the extension of the time for performance of or the giving of
any other indulgence in relation to any obligation under the Agreement;
(d) proceeding against Company or Covered Party or any other person or entity in
any particular order; (e) the taking of any of the actions referred to in
the Agreement, including any acceleration of sums owing thereunder;(f) any
failure, omission, delay or lack on the part of Apple to enforce, assert or
exercise any right, power or remedy conferred on it in the Agreement or
otherwise available to it in law or equity to proceed against or exhaust any
such security held from Company or Covered Party or any other person;(g) the
voluntary or involuntary liquidation, dissolution, sale or other disposition of
all or substantially all the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or readjustment of, or
other similar proceedings affecting Company or Covered Party or any of the
respective assets of either of them; (h) any defense based upon any legal
disability of Company or Covered Party or, any release, discharge, reduction or
limitation of or with respect to any sums owing by Company or Covered Party or
any other liability of Company or Covered Party to Apple; (i) the release or
discharge by operation of law of Company or Covered Party from the performance
or observance of any obligation, covenant or agreement contained in
the Agreement or this CoA; (j) the taking and, holding, substitution, release,
impairing the value, applying and directing the order or manner of sale of, or
the addition to, in whole or in part, at any time or times, collateral or,
guarantees or other security or support for payment under the Agreement and any
change of such guaranties or collateral, guarantees or other security or
support; or (k) application of payments received by Apple from Company or
Covered Party to any amount owed by either to Apple, in such order as Apple
shall determine in its sole discretion, whether or not such amounts are owed
under this Agreement.  Without limiting the generality of the foregoing, Company
and Covered Party irrevocably waive (i) all notices all notices of acceptance of
joint and several liability, the occurrence of any breach, default,
nonperformance, protest, notice of protest or notice of dishonor or of any
presentment, demand for any payment, action at any time taken or omitted, and to
which each might otherwise be entitled to which it might otherwise be entitled;
(ii) any claims and other rights that it now has or may hereafter acquire
against Covered Party that arise from the payment or enforcement of Covered
Party’s obligations under CoA, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Apple against Covered Party; (iii)  any
lack of authority of any officer, director, partner, agent or any other person
acting or purporting to act on behalf of Company or Covered Party which is a
corporation, partnership or other type of entity, or any defect in the formation
of it; and (iv) any rights and benefits that might otherwise be available to
Company under any rights and benefits that might otherwise be available to
Covered Party under California Civil Code Section 2799, 2808, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849, 2850, 2855, 2899 or
3433 or California Code of Civil Procedure Sections 337.

 

This Contract of Adherence shall be governed by, and construed in accordance
with, the laws of the State of California, without reference to principles of
conflicts of law.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

18

--------------------------------------------------------------------------------


 

Acknowledged and agreed by their duly authorized representatives.

 

Apple Inc.

[Company]

 

 

By

 

 

By

 

 

 

 

 

 

Name

 

 

Name

 

 

 

 

 

 

Title

 

 

Title

 

 

 

 

 

 

Date

 

 

Date

 

 

 

 

 

 

 

 

 

[Covered Party]

 

 

 

 

 

By

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Date

 

 

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

19

--------------------------------------------------------------------------------